Proclamation of consensus on humanitarian aid - The European Union and Humanitarian Aid (debate)
The next item is the joint debate on:
the Commission statement on the proclamation of consensus on humanitarian aid, and
the report by Mr Cornillet, on behalf of the Committee on Development, on the European Union and humanitarian aid.
Member of the Commission. - (FR) Mr President, rapporteur, ladies and gentlemen, I would like to begin by thanking Mr Cornillet and congratulating him on his report, which identifies perfectly the challenges facing the humanitarian effort, and in particular on the fact that he also identifies perfectly the approaches to be taken in relation to European humanitarian action. This report is a vital contribution to the joint work by Parliament, the Council and the Commission to put in place the future European Consensus on Humanitarian Aid. Our common objective is to formalise in a joint declaration by the three institutions our vision and our common approach to humanitarian aid policy. There is no doubt in my mind that the active involvement of the European Parliament is essential for the success of this process to adopt the declaration.
Allow me to reiterate very briefly the reason for this political initiative: basically, the humanitarian context has changed in recent years and we need to adapt to it if we want our humanitarian action to continue to be coherent and effective.
What are the main changes and what are the main challenges? In my opinion, they can be summed up as follows. Firstly, there are more and more conflicts and natural disasters and their death toll is also rising. In particular, the natural disasters are often caused by climate change: the recent floods in Mexico reflect the reality and extent of this worrying trend.
Secondly, we are also witnessing an increase in complex crises and significant changes in the nature of conflicts. The methods and means used in armed conflicts, for example, make the work of humanitarian organisations more and more complicated. The risks of attacks and pillaging of aid are also unfortunate daily realities, be they in Darfur or Somalia, Sri Lanka or Myanmar, Colombia or eastern DRC. We are also increasingly the witnesses of systematic violations of international humanitarian law and, consequently, restrictions of humanitarian values.
There is a constant risk of confusion between the political and humanitarian agendas. I firmly believe that the European Union, as the largest global donor - I think it is important to reiterate that together we account for 40% of global humanitarian aid - but also as a political pillar of international law and multilateralism has, as far as I am concerned, a particular responsibility to ensure effective and adequate humanitarian aid. We can, and we must, act as a political catalyst and be a political benchmark and reference, too. That is the context in which, almost a year ago, we decided to launch the initiative to reach an explicit consensus on humanitarian aid at EU level.
These concerns are clearly reflected in Mr Cornillet's report and I naturally support the key elements that the European Parliament wishes to underline and defend in the preparation of a European humanitarian consensus. This consensus and appropriate monitoring involving all 27 EU Member States and the Community will for the first time provide a common political core of values, objectives and principles, supported by the Member States and the Commission, which will help to improve the complementarity and coordination of the work of the Member States and the Commission.
What are the main elements of the draft consensus? The first is respect for humanitarian principles: humanity, impartiality, neutrality, independence. You are of course well aware of what is entailed.
The second is the need to strengthen respect for, and application of, international humanitarian aid law at international level. Let me tell you a brief anecdote in this respect. I will not mention the country but I remember, not too long ago, I was in a particularly dramatic theatre of operations from a humanitarian perspective. I was putting questions to one of the country's senior figures, who was responsible for what was happening there, and I said to him: 'You are not complying with international humanitarian law'. He gave me a truly terrible response: 'That is true, but this is a time of war'. It is evident that international humanitarian law is designed precisely for times of war. You can therefore imagine the extent to which we are in fact moving further and further away from it, in some way without any reaction, or moving further and further away from the most basic standards in this respect.
Thirdly, we need to improve donors' practices and methods as well as the quality of the partnership with the humanitarian organisations in order to make the aid provided more efficient.
Fourthly, there must be a voluntary commitment from the Member States to strengthen the complementarity and coordination of our humanitarian actions, and this is of course all the more necessary with enlargement bringing us up to 27 Member States. The future consensus will also have to provide a general framework to define the relationship between humanitarian aid and the EU's other external policies. The ultimate goal is to make the EU's humanitarian action more consistent and more effective. All of this will make a significant contribution to strengthening the international system under the aegis of the United Nations and this is a point that I would like to emphasise. The move to promote a European approach is evidently not aimed at weakening or competing with the central role of the United Nations. On the contrary: it will serve to reinforce this central role, and it is sad to see at times some reticence about this European consensus on the grounds that it would be in competition with the United Nations. That is absolutely not the case. The opposite is true: it aims to strengthen the European pillar within the framework of the United Nations, and this goes without saying.
The draft text of the declaration on the consensus clearly refers to the elements of the consensus that will to some extent form the European Union's humanitarian doctrine in the future. I would like to thank Parliament and the Portuguese Presidency for their work during the negotiations on this text. We are now reaching the final stages of this trilateral procedure, which should enable us to fulfil the ambition of having all three institutions sign a joint declaration on 18 December.
This declaration on the consensus is but the beginning of a process. It not an end in itself, but the beginning of a process. We know that this approach is going to require considerable efforts to ensure that our words become actions. To this end, at the start of next year we are going to present an action plan for the implementation of the future humanitarian consensus. Over these months of debate to prepare the consensus, the European Parliament has put forward some very specific suggestions, and we feel that it is entirely appropriate to incorporate them in the action plan, such as your proposal to draw up a humanitarian aid atlas based on the model of the development atlas.
Allow me to add a few comments on two subjects of particular interest to the Members of this House. They relate to quasi-philosophical elements of humanitarian aid, which are today at the centre of certain debates and which are, moreover, elements of the goal of humanitarian aid itself.
The first is the issue of the 'responsibility to protect'. Following Parliament's suggestion, we highlighted in the draft text of the consensus the commitments made in this respect by countries within the framework of the UN and the international community. I should point out that humanitarian action and the responsibility to protect are based on two different approaches, even though they have an important point in common, namely stopping human suffering. We must avoid any confusion between these two approaches because it could damage the image of the humanitarian actors as neutral and independent, something that is vital for us to be able to help people affected by humanitarian crises.
The concept of the responsibility to protect is still relatively ambiguous. This concept, in the past and even today, is very closely linked to the idea of the right of interference and military intervention for humanitarian purposes in extreme circumstances, for example to prevent genocide. However, that interpretation is precisely the reason why some regimes reject the concept of the responsibility to protect: they see it as a political cover for Westerners to justify their imperialism, to justify interventions founded not on humanitarian interests but on a desire for power. At times there is confusion between this doctrine of the responsibility to protect and protective humanitarian action, which, inter alia, is traditionally part of the mandate of the ICRC. We fully support the latter activity through our humanitarian aid.
Mr Cornillet's report also raises a very relevant question regarding the institutional framework for debating humanitarian policy. Parliament has appointed a Permanent Rapporteur for Humanitarian Aid, and we congratulate it on that. The report rightly raises the issue of such representatives in the Council. On behalf of the Commission, we gratefully acknowledge the considerable efforts of the Portuguese Presidency to give the Council the time needed for the preparation of the consensus in the development working group. The institutional decision to set up a Council group to focus on humanitarian policy is of course down to the Member States, but I agree entirely with Mr Cornillet that it is vital to establish an appropriate body to tackle systematically humanitarian issues on an equal footing with the Union's other external policies.
Humanitarian aid is neutral and independent of any political or other objectives but that does not mean that politics are not involved in any way. On the contrary, the elements and actors that threaten humanitarian values are political in nature. The Lisbon Treaty clearly recognises that humanitarian aid is a separate chapter of our international action and I feel that this should be reflected in an institutional structure.
In that regard, I must say that I feel that there is a growing trend - which I am not denouncing yet because there is no reason to denounce it when nothing dubious is going on - to believe, for example, that the logistical capacities of armies could quite easily, to some extent, be more closely involved in the humanitarian field.
I will not reject anything out of hand, but I will say, however, that we should reject any interference by a sector that does not have a humanitarian purpose. I can understand that in certain specific cases military logistics are used to assist humanitarian actions. However, I will not deny that I, personally, would prefer such actions to be the political responsibility of foreign ministers, as is the case in certain countries, instead of them being carried out under the aegis of one or more defence ministers.
This debate will continue, but I feel that it is more and more common to see in the humanitarian field sectors or logistics - corpora - that can undeniably cause confusion.
In conclusion, Mr President, Mr Cornillet, ladies and gentlemen, I am pleased with the European Community's considerable contribution to the humanitarian effort and in particular I pay tribute to all the men and women who work on the ground in very difficult circumstances to provide humanitarian aid to those who need it.
I firmly believe that this consensus should allow for more systematic, coordinated action. It is to some extent the basis of the doctrine, the founding principles and it genuinely offers a framework for permanent coordination at European level. On the basis of this future consensus, we can become much more effective, which is after all the objective.
rapporteur. - (FR) Mr President, Commissioner, ladies and gentlemen, I will try not to repeat the excellent points the Commissioner has just made.
We are evolving in a completely new landscape. Insofar as the Constitution had provided for it and the simplified Treaty will incorporate it, we are going to put together a full Union policy, the humanitarian aid policy, and, as the Commissioner stated, we are the world's largest source of aid.
It in this landscape that this report must be examined. It is not just a response to a Commission communication; it is a working document on the consensus achieved with my colleagues. For the first time the three institutions are going to publish a joint document. It is the first time since the adoption of the Regulation on humanitarian aid in 1996. It was time for a well thought-out text that provides a general political declaration on humanitarian aid for our three institutions.
I would like to emphasise the excellent collaboration involved in this discussion, both in the Committee on Development, where my report was unanimously adopted, and with the European Commission and the Portuguese Presidency.
I would also like to emphasise that the Members of this House supported 12 specific points, plus a budgetary point. I would like to outline them here in order to explain, first of all, the extent to which we support them and why, and in particular to say that these points were incorporated in the consensus and that the European Parliament was pleased with all of the points it requested.
As regards the first point, closely linked to the previous topic of natural disasters, we wanted to see a new definition of humanitarian action because of course there are armed conflicts that, by their very nature, cannot necessarily be predicted and there are disasters that, paradoxically, are starting to become predictable, as a result of climate change in particular. We know that in some countries there are going to be disasters, even if we do not know when exactly: the floods in South-East Asia are one example. We thus hope that the boundaries of humanitarian action can be put in place much earlier, with training of personnel and pre-positioning. Then, at a later stage, we can clearly see the grey area that can exist between what is still part of the humanitarian effort but is already becoming reconstruction and will eventually become development assistance.
We were very firm in our belief that these boundaries should be extended, and this would have budgetary implications, which I will discuss later. Another important element of these boundaries, as far as Parliament is concerned, are the forgotten crises, which are forgotten in the minds of the public, but not forgotten by those who live in the midst of them. For example, in Colombia there are almost as many displaced people as there are in Darfur, and that is something that warrants our attention.
The second point is of course the definition of humanitarian aid and its principles, which were reiterated by the Commissioner: humanity, neutrality, impartiality, independence. The consensus defines these principles for action, on which our institution's humanitarian action is based.
Finally, we highlighted the most vulnerable groups, with specific reference to women, gender and the specific role women play in the field of humanitarian action. We also wanted to emphasise the role of local actors and civil society. I will come back to this topic when discussing food aid.
As regards the use of military resources - and the Commissioner was very clear on this - military resources, especially logistical resources - I am of course thinking of helicopters that that can be crucial in a front-line intervention in a natural disaster - can only be used as a last resort and within the framework of a mandate, so that their use is extremely clearly defined. There is always the risk that they are party to the conflict or considered to be party to an armed conflict, and it is thus important to look at this in great detail. The same applies to civil protection: here, too, we hope that the use of civil protection assets will always be an exception and take place within the boundaries of a clear framework to ensure that the humanitarian effort does not become blurred by the intervention of actors who are not directly front-line actors.
Here in the European Parliament we obviously support the reforms within the UN, with one stipulation, Commissioner. We hope that the funds to be allocated to the CERF are additional funds. There is no reason why our institutions should be deprived of the ability to be a driving force through the ECHO Directorate-General in particular. If the Member States or other donors want to contribute to the United Nations funds for front-line intervention, that must not be to the detriment of what is already being done and should be over and above this.
Another aspect that is very important to us is food aid. It has naturally been incorporated in the humanitarian aid framework, but we wanted to emphasise that it can sometimes have a harmful impact by disrupting local markets. When food aid is offered but not properly thought out, it can violate the primo non nocere principle: 'do not harm'. It is important to learn from the example of other countries that are very well-known for this in their humanitarian actions so as not to make the same mistakes.
Finally, I want to talk about the responsibility to protect. What the Commissioner said was extremely important and we fully support your comments on the right of interference and the need to stop and think, and on complete respect for the humanitarian effort, which should possibly result in consideration of sanctions at EU level. We have at last secured our representative and thank you for pointing that out.
We simply want this consensus report to incorporate not just a set of principles but also a roadmap with which we will have - and this has been agreed - an annual meeting so that Parliament, too, can play a full role.
draftsman of the opinion of the Committee on Foreign Affairs. - (IT) Mr President, ladies and gentlemen, the Committee on Foreign Affairs supports Commissioner Michel's proposal for an interinstitutional declaration on the European Consensus on Humanitarian Aid, but the individual governments of the 27 Member States are still pursuing national policy goals on humanitarian aid, which sometimes differ substantially from Europe's goals.
The Council and the Member States must make humanitarian aid a moral and political imperative, inspired more by the effectiveness of that aid than by national or post-colonial interests. We cannot confine ourselves to distributing rice and bread, however necessary that may be. The EU's humanitarian aid must be accompanied by political and diplomatic activity that makes compliance with international law, especially international humanitarian law, a priority for the so-called recipient state. The principles of humanity, neutrality, impartiality and independence must be safeguarded and kept distinct from any active military intervention in the field of humanitarian aid.
Failure to comply with these principles could be prejudicial both to humanitarian workers and to the populations concerned. It is important to remember, too, that in humanitarian aid operations particular attention should be paid to the most vulnerable groups such as women and children.
on behalf of the PPE-DE Group. - (PL) Mr President, the Group of the European People's Party (Christian Democrats) and European Democrats welcomed the communication from the European Commission to the European Parliament and the Council of the European Union entitled 'Towards a European Consensus on Humanitarian Aid'.
We should bear in mind that the European Union is the largest donor of humanitarian aid in the world. In 2006 it allocated EUR 2 billion to humanitarian aid. These funds brought relief to more than 100 million individuals in 75 countries around the world.
It is also the case that the European Union's potential is not being fully exploited. This is confirmed by the latest OECD report, which points to structural inadequacies and to certain paradoxes relating to the European Union's activities. A joint and unambiguous declaration by the three largest institutions of the European Union is an exceptional opportunity to achieve a political consensus on the way in which the European Union should react to the increasingly complex crisis situations emerging around the world.
The declaration will allow us to establish a framework and definition of humanitarian aid and to lay down the European Union's principles and strategies regarding the provision of aid to those most in need. Furthermore, the declaration will help to establish and present a single European Union stance at fora involving a range of humanitarian organisations. In addition, it will allow us to draw attention to the fact that the European Union does not focus only on awarding humanitarian aid, but is also involved in analysing the reasons why such aid is required.
Whenever possible, we endeavour to assist in finding appropriate political solutions through which to eliminate the aforementioned reasons. I believe that Mr Cornillet, the rapporteur, has provided an excellent analysis of the complex and complicated context in which humanitarian aid has been granted over the last 15 years. Commissioner Michel also referred to this complexity today.
Circumstances are changing and, as a result, the European Union and the international community as a whole are now facing new challenges. The changes include a fundamental difference in the nature of armed conflicts, and more frequent occurrence of natural disasters whose effects are increasingly painful. The number of internal conflicts is also growing, resulting in a higher number of refugees. In many places international humanitarian law is being ignored or deliberately infringed. Workers attached to international humanitarian organisations are under increasing threat. More and more entities are involved in the provision of humanitarian aid.
I therefore agree with the rapporteur that complementarity, coherence, effectiveness and coordination of humanitarian aid at technical and political level between the 25 Member States of the Union is essential. Indeed, it is a sine qua non to enhancing the European Union's status as the main international donor of humanitarian aid. It is also necessary for the development of a strong European policy in the context of international institutions, a policy more appropriate to the budgetary resources made available by the Union.
I should also like to refer to the so-called duty of protection. I support the rapporteur's opinion that the European Union should take the lead in making the notion of this duty a reality. It involves giving priority to diplomatic and preventive action, supporting governments as they fulfil their obligation to protect their own people, and applying appropriate pressure where necessary. The latter could include diplomatic and economic sanctions. The use of force such as military intervention should be a last resort, and should only be used in exceptional cases, whilst fully respecting international law and complying with it.
on behalf of the PSE Group. - (FR) Mr President, Commissioner, ladies and gentlemen, I would firstly like to thank our colleague Mr Cornillet for his work on this report and for the debates he led in our Committee on Development. I would also like to thank the Commissioner for his pertinent analysis at the beginning of this debate.
The report on humanitarian aid rightly focuses on the protection of humanitarian personnel and access to victims, which are the two major issues that humanitarian aid must tackle now and will have to tackle increasingly in the future. In this respect, I would like to point out, as the Commissioner did, that the changes in the way the armed forces are used can blur the image of humanitarian actors. The confusion caused by the use of military resources, at times to accompany humanitarian workers, inevitably results in NGOs and their teams losing the immunity they used to have in the field.
Moreover, in order to reach victims and demand a certain freedom of expression, it is crucial not to appear to be involved in these conflicts or dependent on the policies of the organisations' countries of origin. In conflict areas the recent changes have made the perception of NGO positioning more complex. In Darfur, in particular, several international NGOs, including Médecins du Monde, say that it is becoming more and more difficult for them to reach the victims outside the camps for the displaced and that there is a fresh upsurge of violence against the people and humanitarian workers. Their room for manoeuvre is dependent on reaffirming their independence in relation to the armed forces involved on the ground and any political positioning.
It is also important to note that an increasing proportion of the financial resources of humanitarian NGOs comes from financial institutions, particularly European institutions. This situation can also reinforce mistrust of these NGOs, which can sometimes see their action confused with the geo-strategic positions of the donor countries or the Union. For that reason, I wish to stress here that the increase in public funding, which we welcome and which is an excellent thing, must not, however, lead to these NGOs being used as pawns.
In the last 10 years more than 1 000 humanitarian workers have been killed in more than 500 attacks on civilian aid operations. If we do not make every effort to guarantee the independence of NGOs, their capacity for action will undoubtedly decrease and, consequently, the number of areas in which international humanitarian law is applied will be vastly reduced.
The media approach means that today the whole world is focusing on Zoe's Ark, which is an extremely small amateur association compared with the vast majority of humanitarian operations, which are carried out by recognised structures whose staff have great courage and human and professional qualities. This isolated case must not therefore be allowed to discredit all humanitarian aid actors. On the contrary, it reminds us that it is essential for humanitarian operations to be carried out strictly in accordance with international humanitarian law and the resolutions of the United Nations Security Council.
We therefore welcome the fact that this European consensus, which will be adopted at the next part-session, encompasses our request for the creation in the Council of a formal structure that is specifically responsible for humanitarian issues, and for an annual review of the consensus and its accompanying action plan.
on behalf of the ALDE Group. - Mr President, first I would like to refer to paragraph 21 of Mr Cornillet's report, which considers that the consensus should recognise and further define the different roles, mandates and comparative advantages of the various humanitarian actors.
In the case of the new Member States, there are some countries, including my own, which could perform most efficiently when cooperating with the others, pooling their skills and resources and sharing individual know-how. When put into practice, this could benefit a lot of the humanitarian activities of the EU and enable the new Member States to become further involved in European policies. However, the European Union should be ready to start centralising its agencies to coordinate its activities in the best possible way.
The second point that I would like to make is that the contribution of the new Member States to humanitarian aid tends to be rather modest. The new Member States that relied on development assistance and humanitarian aid nearly two decades ago now luxuriate in rapid economic growth. I encourage those countries to increase their contribution vigorously and remember that this is a chance to assist less-developed countries in the same way that the developed world lent them a hand not so long ago.
on behalf of the UEN Group. - (PL) Mr President, the conviction that it is a moral obligation to provide humanitarian aid to the victims of crisis situations is currently widespread amongst European societies. We should be proud that the European Union is the largest donor of aid.
Nonetheless, due to the scale of natural disasters and other crisis situations it often happens that the aid is inadequate, or that there are delays in granting it. Sometimes the aid fails to reach those most in need. The effectiveness of aid could be greatly improved through good organisation, including cooperation with other aid donors, clear principles and unambiguous criteria. It is important to coordinate humanitarian aid with development assistance. This provides an opportunity for recipients to become self-sufficient, which means they will not be dependent on aid in the future. That is why a European Consensus on Humanitarian Aid is so important. Another relevant consideration is the need for volunteers to be protected against violence.
Mr President, ladies and gentlemen, the report we are discussing today emphasises that the humanitarian activity of the EU must be governed by principles, as defined by the rules and good practice relating to humanitarian aid. When we read something like this, we may well wonder about the two-faced role of the EU, which gives with one hand and takes with the other. Palestine is a case in point. Here we are giving money in order to vaunt our humanitarianism, while at the same time our foreign policy marginalises 1.5 million people both economically and socially, giving them no hope of improvement in the future. The moral lesson of this should be that humanitarian aid without a realistic foreign policy makes no sense: the two go hand in hand. It is time the Commission woke up to this.
on behalf of the IND/DEM Group. - Mr President, in recent years there have been many humanitarian crises and as many emergency aid programmes. Every day, people are suffering from food shortages and disease; every year there are numerous natural disasters which leave thousands without shelter and a way back to regular life.
The principal issues in crises like these are securing the safety of the area and of the people, attending to medical needs and providing food, water and shelter. These immediate issues are primary and all efforts should be directed towards them. Unfortunately, victims have limited access to humanitarian aid, and humanitarian aid workers' lives are being put at risk, due to the rising internal conflict in some countries.
Sometimes, after the immediate crisis is over and the aid ends, the suffering can again become acute because nothing has been put in place to help people rebuild and be independent in the long run. This is our most important duty: that of aiding others in their time of greatest need. Problems with this cannot be allowed to continue and we must find another way to help in both the short and the long term.
(CS) Mr President, I congratulate Mr Cornillet on his extremely professional report on humanitarian aid. The need for this type of aid is not diminishing; on the contrary, natural disasters are growing in number and scope. Armed conflicts in developing countries have not decreased; they have merely changed in character. Humanitarian workers often face attacks or other acts that violate international law. A total of 40% of worldwide humanitarian assistance was provided by Europeans directly through the Member States or through the EU. Last year alone this aid amounted to EUR 2 billion. This is enough for us to strive for a more effective provision of aid. We are aware that it should be systematic and well coordinated with other actors.
I agree that humanitarian aid should be also linked to development assistance. It should also go hand in hand with political and diplomatic activities, notably to protect humanitarian workers and to ensure that they reach the areas of intervention.
An interesting figure on humanitarian aid provision shows that nine out of ten Europeans are in favour of it. Half of them believe that humanitarian aid is more effective if provided at EU level as opposed to national level. It is therefore logical that humanitarian aid has this year become an EU policy area in its own right. This is, of course, also a great commitment. We need to be aware that humanitarian aid is not a crisis management tool: it should avoid having any effect on local politics or markets and remain independent of political circumstances. This is why I fully identify with the principles for its provision such as humanity, impartiality, neutrality, independence, immediacy and effectiveness. I support, too, the idea of the Central Emergency Response Fund, because disasters always require speedy intervention. I am also in favour of a common EU framework for needs assessment.
Mr President, firstly I would like to add my congratulations to our rapporteur, Mr Cornillet, for his hard and valuable work on this very complex issue. I would also like to welcome Commissioner Michel and to underline his call for good cooperation with our Committee on Development.
The European consensus on humanitarian aid will play a very important role for development in humanitarian policies. I think it is very relevant that it is jointly agreed by the Council, Parliament and the Commission. In doing so, we seek to confirm our commitment to the humanitarian principles and to put in place a foundation for working together more closely to ensure the most effective implementation of EU humanitarian aid in the years to come and help the many people who are suffering in humanitarian crises.
As a member of the Development Committee, I am pleased that the final text includes key elements such as an explicit mention of the UN resolution on the responsibility to protect and takes into account the specific needs of vulnerable populations, with special attention to children, women, the elderly, and sick and disabled people. The possibility of a yearly revision of humanitarian aid provisions is also mentioned in the text, a very important item that allows for a humanitarian response based on funding adequate to the needs. Furthermore, the text mentions the idea of using local support capacities and NGOs active in the field, which allows the use of expertise and knowledge of local conditions for a faster and better response to humanitarian emergencies.
We must not forget that those who suffer most from disasters, natural or man-made, are those who are already in fragile situations due to poverty. They live mainly in developing countries and have few possibilities for a better life. It is important, therefore, that the European Union sends a message of solidarity and support. For this to happen, a proper, quick and effective response in the event of humanitarian emergencies is essential. Better coordination is also essential to achieving better linkage between relief, rehabilitation and development in order to ensure that the aftermath of a disaster claims as few human lives as possible.
(SV) Mr President, Commissioner, I would like to thank the rapporteur for a well-balanced report on a very important subject. Few matters are more important for our Union than being able to respond, and respond forcefully, when war breaks out or when natural catastrophes occur. The EU has the will and the ability, but more is needed.
Let me touch on two sensitive points. First, in certain cases it is, in my opinion, reasonable to be able to use military action to protect humanitarian efforts. In Darfur, direct armed protection is needed to guarantee the humanitarian efforts. Here we must primarily consider the result - saving lives.
Second, aid can be used to promote democratic development. Here we must also consider the results. Let me give a concrete example which the Commissioner knows well. In Eritrea a Swedish journalist has been in prison for more than six years simply because he exercised his freedom of speech. Thirty Swedish managing editors are currently demanding that a link be made between Swedish aid and the imprisonment of David Isaak, which is the journalist's name. I am inclined to stand by them. Eritrea should know that the willingness to provide aid can disappear if democratic principles are abused as flagrantly as they are in Eritrea today.
(CS) Commissioner Michel and Mr Cornillet, thank you for your work. Ladies and gentlemen, a much needed and valuable text has lost already some of its value in the title: geographically, the EU is only one part of Europe, unless negotiations on the Commission proposal have already commenced with European countries outside the EU such as Russia, Ukraine, Turkey, Kazakhstan, Serbia, Belarus and others, which of course is not the case. I support the adoption of this excellent and much-needed resolution. However, how will we ensure that it is observed in our transatlantic neighbours' prisons in Guantánamo or in Afghanistan? Or do we agree with their practices, in the context of a deepening of the Transatlantic Partnership? Yes, the resolution is necessary and correct. Let us reflect, however, on ways of encouraging our transatlantic partners to recognise and apply the humanitarian principles. Otherwise, we will be striving to solve issues triggered by others.
(ES) Mr President, by congratulating the rapporteur, Mr Cornillet, and also the Commissioner for his proposal and his speech, and echoing the words of my group spokesman, Mr Hutchinson, at this time of night, I am wrapping up my speech and donating the minute saved to you, Commissioner.
By the way, Mr Borrell told me that Commissioner Michel gave a brilliant performance at the Lisbon meeting last weekend.
Mr President, I have saved one minute.
Member of the Commission. - (FR) Mr President, ladies and gentlemen, I would briefly like to thank you for the very broad support for Mr Cornillet's reports and the Commission's positions.
The response to forgotten crises is precisely a better division of work. It is clear that if there is no division of work and humanitarian aid or development are dependent on political opportunity, on a country's foreign policy, you will naturally have forgotten crises and orphan countries; hence the division of work is the only response.
The idea of a humanitarian atlas, for example, like the development atlas, which is making excellent progress and has already been implemented, is clearly a good solution. I also agree with the many speakers who referred to the need to emphasise the crucial role of local actors and the involvement of civil society.
As regards the CERF, I completely agree - and I have said this on several occasions to the United Nations, to OCHA, to everyone, and you know my position on it - ECHO will not contribute to the CERF unless additional funds are available. Each year ECHO spends everything it has available for humanitarian actions, and if an ECHO contribution were to be necessary it should be in addition to this.
Secondly, in reality ECHO is a European CERF. It is important to remember this. Thus there is no great need for it. ECHO is just as flexible - I dream of having the same flexibility in the development sector - and perhaps even more flexible than the CERF. Thirdly, I would like the UN to concentrate on its core business in relation to humanitarian aid, which is essentially the coordination of humanitarian aid and that is where OCHA comes in. There is important work to be done in that regard, too.
Mr Hutchinson asked a very important question about the description, or to some extent the label - even if that is a dangerous word - given to NGOs and civil society actors. I agree with him that we cannot of course hold NGOs up to public opprobrium because of one association or another. I should mention in passing that the Commission has never contributed to Zoe's Ark, nor has it ever financed it or used it as an operator, and I want you to know that so that there is no misunderstanding.
Having said that, the question you raise makes me think of a question that we should perhaps discuss with the NGOs - and I have already had the opportunity to talk about it - namely the creation of a high authority of NGOs and civil society actors, which would consist exclusively of NGO and civil society representatives. There is therefore no provision for public authorities to be represented in this high authority, and I saw that Bernard Kouchner reacted to this proposal. It could to some extent be modelled on what is know as the medical association or the professional association, for example, which themselves resolve a number of problems that might otherwise arise, on the basis of a code of practice and ethics. That is one suggestion that I am putting forward, although it would be worth looking into it in detail.
As far as the new Member States are concerned, I am very pleased to note that there is high degree of willingness, especially among some of them - and the Czech Republic comes to mind in particular - to demonstrate international solidarity through greater humanitarian aid in the future.
It is also important to point out that six Member States (of EU25) alone provide 49% of the European Union's total aid and that the share of the other 19 Member States accounts for 18% of the total. Thus the commitment in the humanitarian field is far from balanced.
As regards Palestine, I do not believe that the European Union is giving with one hand and taking with the other. There are of course questions surrounding the fact that our development assistance and, in particular, our humanitarian aid are often held to ransom by the situation in Palestine, but I do not feel that the European Union, and certainly not the Commission, deserve to be accused of taking back as much as they have given.
I would like to make a short comment, Mr Schmidt, on humanitarian aid in Eritrea. There is no humanitarian aid in Eritrea; we do not spend a cent on humanitarian aid there. I presume you are confusing it with development assistance. In our political dialogue with Eritrea, the issue of the journalist that you mentioned is always on the agenda. I called, in fact I met, Issaias and spoke to him about this issue. He is hiding behind the fact that the problem is strictly a matter of Eritrean law.
I obviously share your point of view and your position on this matter, but linking development assistance to this issue is extremely dangerous. If you tie the journalist's release, for example, to a political decision, if you tie your development assistance to this issue, who will suffer? Not the Eritrean authorities, but the people you want to help, in other words the population.
It is slightly more complicated than you seem to think. We cannot necessarily tie such issues together. Even though they are highly distressing issues, which I worry about and which are a permanent topic in our dialogue - and I am constantly applying pressure to try to get this problem resolved - we cannot tie them to the granting of development assistance.
In any event, as far as humanitarian aid is concerned, I can tell you that there is no European humanitarian aid in Eritrea, although we do finance development projects there.
The debate is closed.
I must draw your attention to the fact that the vote on the Commission statement will take place in Brussels on 29 November 2007 and that the vote on Mr Cornillet's report will take place tomorrow.
Written Statements (Rule 142)
in writing. - I welcome this initiative by the institutions to establish an EU Consensus on Humanitarian Aid. It will provide, for the first time, a clear statement of EU policy regarding humanitarian aid.
The environment where humanitarian action is taking place is evolving rapidly and continually poses new challenges.
There are increasing numbers of vulnerable people in crisis situations and in natural disasters. In 2003 there were 200 million people affected, with 45 million people in need of life-saving assistance. Since then we have had the Asian tsunami, numerous earthquakes, floods and hurricanes affecting Central America and the horrific situation in Darfur.
The Consensus will underline the humanitarian principles of humanity, neutrality, impartiality and independence.
Development assistance is a crucial link to preventing humanitarian emergencies. Disaster risk reduction and a clear commitment to link relief, rehabilitation and development are essential.
Military forces have become increasingly involved in the provision of relief and reconstruction assistance to civilian populations. Such encroachment into what has traditionally been seen as humanitarian or development space raises important questions.
The distinction between civilian and military actors is a concern for many working in the humanitarian field. The mandates of the different actors must be clearly defined.